DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Regarding claim 1, the claim 1 is so confusing since it is not clear what applicant refers to as an initial device that generate message, a device from which the message is received and a downstream device and how they are interrelated to the network device. Same rejection is applied to claims 12,17. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,165,681. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited in present application are transparently found in the U.S. Patent # 11,165,681. The comparison between the present application claims and the patent claims is as follows:
The present application claim is as follows:
  1. A method, comprising: receiving, by a network device, a message; determining, by the network device, that the message includes return information indicating a path to an initial device that generated the message; modifying the message by adding, by the network device to the return information, an upstream device identifier, wherein the upstream device identifier identifies a device from which the message is received; modifying the message by adding, by the network device to the return information, an indication of whether the initial device is reachable by the network device using a segment identifier; and providing, by the network device, the modified message to a downstream device.
The patent claim 1 is as follows:
 1. A method, comprising: receiving, by a network device and from an upstream device, a message; determining, by the network device, that the message includes return information indicating a path to an initial device that generated the message; modifying the message by adding, by the network device to the return information, an upstream device identifier associated with the upstream device; modifying the message by adding, by the network device and to the return information, an indication of whether the initial device is reachable by the network device using a segment identifier; providing, by the network device, the modified message to a downstream device; and forwarding, by the network device, based on the indication, and based on receiving a return message including the return information, the return message, wherein forwarding the return message comprises: forwarding the return message to the upstream device based on determining that the initial device is not reachable using the segment identifier, or forwarding the return message to the initial device based on determining that the initial device is reachable using the segment identifier.
The present application claim 12 is as follows:
 12. A network device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, to: determine that a message includes return information indicating a path to an initial device that generated the message; modify the message by adding, to the return information, an upstream device identifier, wherein the upstream device identifier identifies a device from which the message is received; modify the message by adding, to the return information, an indication of whether the initial device is reachable by the network device using a segment identifier; provide the modified message to a downstream device; receive a return message including the return information; and selectively forward the return message to the device from which the message is received, or to the initial device, based on the indication of whether the initial device is reachable by the network device using the segment identifier.
The patent claim 9 is as follows:
 9. A network device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, to: determine that a message includes return information indicating a path to an initial device that generated the message; modify the message by adding, to the return information, an upstream device identifier, wherein the upstream device identifier identifies an upstream device from which the message is received; modify the message by adding, to the return information, an indication of whether the initial device is reachable by the network device using a segment identifier; provide the modified message to a downstream device; receive a return message including the return information; and selectively forward the return message to the upstream device or to the initial device, based on the indication, wherein selectively forwarding the return message comprises: forwarding the return message to the upstream device based on determining that the initial device is not reachable using the segment identifier, or forwarding the return message to the initial device based on determining that the initial device is reachable using the segment identifier.
The present application claim 17 is as follows:
 17. A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a network device, cause the one or more processors to: determine that a message includes return information indicating a path to an initial device that generated the message; add, to the return information, an upstream device identifier, wherein the upstream device identifier identifies a device from which the message is received; add, to the return information, an indication of whether the initial device is reachable by the network device using a segment identifier associated with the initial device; receive or generate a return message including the return information; and selectively forward the return message to the device from which the message is received, or to the initial device, based on the indication of whether the initial device is reachable by the network device using the segment identifier.
The patent claim 14 is as follows:
  14. A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a network device, cause the one or more processors to: determine that a message includes return information indicating a path to an initial device that generated the message; add, to the return information, an upstream device identifier, wherein the upstream device identifier identifies an upstream device from which the message is received; add, to the return information, an indication of whether the initial device is reachable by the network device using a segment identifier associated with the initial device; receive or generate a return message including the return information; and selectively forward the return message to the upstream device or to the initial device, based on the indication wherein selectively forwarding the return message comprises: forwarding the return message to the upstream device based on determining that the initial device is not reachable using the segment identifier, or forwarding the return message to the initial device based on determining that the initial device is reachable using the segment identifier.
The limitations in present claims 2-11,13-16,18-20 correspond to patent claims 1,1,1,2-8,10-13,15,14,14 respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2, 5-7,10,11,13,14,16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morris (U. S. Pat. # 10,374,938).
         Regarding claims 1,12,17, Morris discloses a method, comprising: receiving, by a network device, a message; determining, by the network device, that the message includes return information indicating a path to an initial device that generated the message; modifying the message by adding, by the network device to the return information, an upstream device identifier, wherein the upstream device identifier identifies a device from which the message is received ( lines 45-66 of col. 22; lines 19-25 of col. 24; lines 14-28 of col. 27); modifying the message by adding, by the network device to the return information, an indication of whether the initial device is reachable by the network device using a segment identifier; and providing, by the network device, the modified message to a downstream device (col. 2, line 58 through line 58, col. 3; col. 22, line 46 through line 10, col. 23); receive or generate a return message including the return information; and selectively forward the return message to the device from which the message is received, or to the initial device, based on the indication of whether the initial device is reachable by the network device using the segment identifier (lines 14-28 of col. 27). 
       Regarding claim 2, Morris discloses receiving a return message including the return information; and forwarding the return message to the device from which the message is received based on the upstream device identifier (line 14-41 of col. 27).  
       Regarding claim 5, 20, Morris discloses determining a segment identifier associated with a network address of the device from which the message is received, wherein the upstream device identifier includes the segment identifier (col. 22, line 42 through line 10, col. 23; line 15-36 of col. 24).  
      Regarding claim 6, Morris discloses modifying the message by adding, to the message, a network address of the network device (col. 2, line 58 through line 10, col. 3; col. 22, line 42 through line 10, col. 23; line 15-36 of col. 24).  
       Regarding claim 7, Morris discloses wherein, when the initial device is reachable by the network device using the segment identifier, the method further comprises: modifying the message by adding the segment identifier to the message (col. 29, line 58 through line 4, col. 30).  
       Regarding claim 10, Morris discloses wherein the determination is performed by a control plane of the network device (see claim 29 for control plane).
       Regarding claim 11, Morris discloses wherein the control plane performs the determination based on a destination option included in the message (claim 29).
        Regarding claim 13, Morris discloses wherein the one or more processors are further to: remove at least part of the return information based on forwarding the return message to the initial device (line 29-42, col. 27).  
       Regarding claim 14, Morris discloses wherein the at least part of the return information includes the upstream device identifier (line 29-42, col. 27).  
       Regarding claim 16, Morris discloses wherein the upstream device identifier and the indication are determined by the network device (lines 45-66 of col. 22; lines 19-25 of col. 24; lines 14-28 of col. 27).  
      Regarding claim 18, Morris discloses wherein the network device is a destination device of the message (lines 45-66 of col. 22; lines 19-25 of col. 24; lines 14-28 of col. 27).  
        Regarding claim 19, Morris discloses wherein the one or more instructions, that cause the one or more processors to add, to the return information, the upstream device identifier, cause the one or more processors to: 36PATENT Docket No. 0023-1006determine the upstream device identifier based on routing information and based on a network address of the device from which the message is received, wherein the network address is included in the return information (col. 22, line 42 through line 10, col. 23; line 15-36 of col. 24; col. 2, line 58 through line 10, col. 3)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris in view of Nadeau et al (U.S.Pub. # 2006/0198321).
          Regarding claim 8, Morris does not specifically disclose wherein the network device is associated with a first autonomous system and the initial device is associated with a second autonomous system different than the first autonomous system. Nadeau et al disclose wherein the network device is associated with a first autonomous system and the initial device is associated with a second autonomous system different than the first autonomous system (see AS in fig. 1, 3). Therefore, it would have been obvious to one skilled in the art before the effective filing date to use the teaching of Nadeau et al in the system of Morris in order to provide advances services such as bandwidth-based guaranteed service, priority-based bandwidth allocation and preemption services. 
        Regarding claim 9, Nadeau et al disclose wherein the network device is associated with a first autonomous system and the downstream device is associated with a second autonomous system different than the first autonomous system (see fig. 1,3).  
        Regarding claim 10, Nadeau et al disclose wherein the determination is performed by a control plane of the network device. 
         Regarding claim 15, Nadeau et al disclose wherein the message comprises at least one of a ping message or a trace route message (para. 0011).  

      Allowable Subject Matter
Claims 3,4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and filing terminal disclaimer.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJIT PATEL/Primary Examiner, Art Unit 2416